DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/26/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 04/26/2022; however, a new 112(b) rejection has arisen.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a central base portion disposed between and movable with respect to the pair of spaced outer base portions” (emphasis added) in claim 13, lines 4-5.

Response to Arguments
Applicant's arguments filed on 07/26/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments with respect to claims 1 and 13 wherein “…None of Kucksdorf et al., Azuma et al., or Jeong discloses or suggests a placard clip having relatively movable base portions having lips that extend in opposite directions, as recited by the claims at issue…”, examiner contends that these are amended limitations that were not considered in the non-final office action. Rejections for these amended limitations are presented below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments with respect to the prior art of Kucksdorf et al. wherein “…The elongate portion is planar…” in reference to Kucksdorf’s central portion not having a lip, examiner contends that the claims were not rejected using Kucksdorf alone but the combination of Kucksdorf and the other prior art references cited in the non-final office action. In particular, the lip of the central portion of the instant application was rejected using Kucksdorf modified to have the lip of Azuma; see p. 6 of the non-final office action for the rejection of claim 1 and p. 8 of the non-final office action for the rejection of claim 13. 
Regarding Applicant’s arguments with respect to the prior art of Azuma et al. wherein “…No mention is apparent that any portion of the engagement plate 12a is movable relative to any other portion thereof…” and Jeong wherein “…There appears to be no disclosure that the fixing plates are relatively movable…”, examiner contends that these are amended limitations that were not considered in the non-final office action. Rejections for these amended limitations are presented below.
Regarding Applicant’s arguments wherein “…Azuma et al. and Jeong are non-analogous art to the present subject matter inasmuch as a person of ordinary skill in the art would not be motivated to look to the teachings thereof to arrive at the presently claimed subject matter…”, examiner asserts that just like Kucksdorf, Azuma and Jeong are in the same problem solving area, i.e. mechanical fixing structures. Thus, one of ordinary skill in the art would be motivated and/or would be reasonably likely to look to Azuma and Jeong to modify Kucksdorf.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended limitation “a central base portion disposed between and movable with respect to the pair of spaced outer base portions” (emphasis added) in claim 13, lines 4-5, is not properly described in the original disclosure. While the original specification states in para. 0024 that the “lips 84, 86 [of central portion 74] preferably have a shape or shapes (such as curved or piecewise linear) and the side recesses 58, 60 [of latch 54] are of a size to permit movement of the lips 84, 86 into and out of the side recesses 58, 60 as the latch 54 is moved between a closed position (seen in FIGS. 4 and 5) and an open position (FIG. 5A)”, neither the specification nor the drawings disclose that the central portion (ref. 74) is movable. Only the latch and the outer base portions (ref. 66, 68) are movable; this is clearly shown in Fig. 5 and 5A where one can see that the central base portion remains in a relatively horizontal position, i.e. along the x-axis, while the latch and outer base portions move. While the specification states that the lips of the central portion move into the recesses of the latch, the drawing shows that the lips move into the recesses not because the lips moved but because the latch moved from an open position (Fig. 5A) to a closed position (Fig. 5). For examination purposes, examiner interprets the limitation “a central base portion disposed between and movable with respect to the pair of spaced outer base portions” to be --a central base portion disposed between the pair of spaced outer base portions--.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first directional axis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kucksdorf et al. (US 10204533 B2) cited in the IDS dated January 14, 2021, hereinafter Kucksdorf, in view of Azuma et al. (US 20120119037 A1), hereinafter Azuma.

    PNG
    media_image1.png
    847
    1256
    media_image1.png
    Greyscale

Claim 1, Kucksdorf teaches a placard clip (Fig. 2-5 show a placard clip 22), comprising:
a base (Fig. 2-5 show a base 106) having a first base end (Fig. 2-4 show a first base end; see annotated Fig. 3 above) and a second base end (Fig. 2-4 show a first base end; see annotated Fig. 3 above), wherein the base further includes first and second relatively movable base portions (Fig. 2-5 show a first base portion 162 and333 second base portion 154, 158; Fig. 4-7 show the base portions are relatively movable) each having directional components extending along a directional axis (annotated Fig. 3 show the base portions having directional components extending along a directional axis, i.e. x-axis), and wherein the second base portion has a second lip (Fig. 3-4 show second lips 222, 222’),; and
a latch (Fig. 2-5 show a latch 102) having a first latch portion (Fig. 2-5 show a first latch portion; see annotated Fig. 3 above) disposed at a first latch end (Fig. 2-5 show a first latch end 142) wherein the first latch portion is disposed in the recess (Fig. 2, 4-5 show the first latch portion is disposed in the recess 194) and wherein the latch includes a second latch portion disposed at a second latch end opposite the first latch end (Fig 2-5 show a second latch portion disposed at a second latch end 146 opposite the first latch end 142; see annotated Fig. 3).
Kucksdorf fails to explicitly disclose a first base portion with a first lip. However, Azuma teaches a fastener wherein the first base portion has a first lip (Fig. 4, ref. 12a). 
Kucksdorf and Azuma are both considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. fasteners. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kucksdorf to incorporate the teachings of Azuma to add a first lip to the first portion, i.e. at the second end and on either side of the central portion, of the base. The motivation would have been because this creates a better engagement between the base and the latch.
The modified Kucksdorf-Azuma device’s first lip and second lip do not extend in opposite directions. However, the court has held that the mere reversal of parts would be an obvious modification. See MPEP § 2144.04. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Kucksdorf-Azuma device and reverse the direction of Azuma’s first lip, i.e. the lip on the central portion, because this creates a clamp-like engagement and recess area for the latch which can better support and hold the latch.
Kucksdorf’s modified device teaches and wherein a recess is disposed between the first base portion and the second base portion (Kucksdorf’s first base portion modified to have the lip of Azuma creates a recess between the first and second base portions; see also Kucksdorf’s annotated Fig. 3).
Claim 2, Kucksdorf as modified teaches wherein the first base portion terminates at the first lip (Fig. 2, 4-5 of Kucksdorf show the first base portion 162 terminates at the first lip modified by Azuma [Fig. 4, ref. 12a]).
Claim 3, Kucksdorf teaches wherein the second base portion terminates at the second lip (Fig. 3-4 shows the second base portion 154, 158 terminates at the second lip 222, 222’).
Claim 4, Kucksdorf as modified teaches wherein the first lip and the second lip are disposed substantially at equal distances from the first base end (Azuma’s first lip [ref. 12a] modifying the central portion of Kucksdorf, i.e. at the second end and on the sides of the central portion, and Kucksdorf’s Fig. 2-5 showing the second lip 222, 222’ are disposed substantially at equal distances from the first base end).
Claim 5, Kucksdorf as modified teaches wherein the first lip and the second lip are disposed at offset positions from the first base end (Azuma’s first lip [ref. 12a] modifying the central portion of Kucksdorf and Kuckdorf’s second lip 222, 222’ are disposed at offset positions from the first base. The dictionary defines “offset” to mean “to serve as a counterbalance for” [https://www.merriam-webster.com/dictionary/offset]).
Claim 6, Kucksdorf as modified teaches wherein the first lip comprises a single curved member (Azuma’s Fig. 4 shows inboard side lip 12a comprises a curved member).
Claim 7, Kucksdorf as modified teaches wherein the first lip comprises two spaced lip members each of which is one of a curved shape and a piecewise linear shape (Azuma’s Fig. 4 shows the inboard side lip 12a comprises a curved shape and a linear shape).
Claim 8, Kucksdorf teaches wherein the latch further includes a third latch portion disposed between the first latch end and the second latch end (Fig. 2-5 show a third latch portion between the first and second latch ends; see annotated Fig. 3 above).
Claim 9, Kucksdorf teaches the third latch portion of claim 8 above. However, Kucksdorf fails to explicitly disclose a pair of recesses on the latch. Regardless, Azuma teaches a pair of recesses that receive the two spaced members (Fig. 2 and 4 show a pair of recesses on fastener 2 that receive the two spaced members, i.e. the lips on the first base portion in the Kucksdorf-Azuma modified device in claim 1 above).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kucksdorf to incorporate the teachings of Azuma to add a pair of recesses on the latch, i.e. add recesses on each side of portion 122 in Kucksdorf’s latch, to receive the two spaced members of the base, i.e. the first lip on the first base portion in the Kucksdorf-Azuma modified device in claim 1 above, because this allows for a better connection and fit between the latch and the base.
Claim 11, Kucksdorf teaches wherein the first base portion comprises a central base portion (Fig. 2-5 show the first base portion 162 comprises a central base portion; see annotated Fig. 3 above) and the second base portion comprises an outer base portion (Fig. 2-5 show the second base portion 154, 158 comprises an outer base portion; see annotated Fig. 3 above).
Claim 12, Kucksdorf teaches wherein the first base portion and the second base portion together comprise an outer base portion disposed adjacent a central base portion (Fig. 2-5 show the first base portion 162 and second base portion 154, 158 comprise an outer base portion disposed adjacent a central base portion).
Claim 13, Kucksdorf teaches a placard clip (Fig. 2-5 show a placard clip 22), comprising:
a base (Fig. 2-5 show a base 106) having a first base end (Fig. 2-4 show a first base end; see annotated Fig. 3 above) and a pair of spaced outer base portions each having directional components extending from the first base end toward a second base end along a directional axis (Fig. 2-5 show a pair of outer base portions 154, 158 having directional components and extending toward a second base end along a directional axis, i.e. x-axis; see annotated Fig. 3 above) and further having a central base portion disposed between and movable with respect to the pair of spaced outer base portions (Fig. 2-4 show a central base portion 162 disposed between outer base portions 154, 158), wherein each of the pair of spaced outer base portions includes an outboard lip (Fig. 2-4 show outboard lip 222 of base portion 154 and outboard lip 222’ of base portion 158); and
a latch (Fig. 2-5 show a latch 102) having a first latch portion (Fig. 2-5 show a first latch portion; see annotated Fig. 3 above) disposed at a first latch end (Fig. 2-5 show a first latch end 142) wherein the first latch portion is disposed in the recess (Fig. 2, 4-5 show the first latch portion is disposed in the recess 194) and wherein the latch includes a second latch portion disposed at a second latch end opposite the first latch end (Fig 2-5 show a second latch portion disposed at a second latch end 146 opposite the first latch end 142; see annotated Fig. 3).
Kucksdorf fails to explicitly disclose a central portion with at least one inboard side lip. However, Azuma teaches the central base portion has at least one inboard side lip (Fig. 4, ref. 12a). It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kucksdorf to incorporate the teachings of Azuma to add at least one inboard side lip to the central portion of the base because this creates a better engagement between the base and the latch.
The modified Kucksdorf-Azuma device’s outboard lips and inboard side lip do not extend in opposite directions. However, the court has held that the mere reversal of parts would be an obvious modification. See MPEP § 2144.04. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Kucksdorf-Azuma device and reverse the direction of Azuma’s inboard side lips because this creates a clamp-like engagement and recess area for the latch which can better support and hold the latch.
Kucksdorf’s modified device teaches the outboard lips and the at least one inboard side lips extend in opposite directions with directional components perpendicular to the directional axis (Kucksdorf’s device modified to have Azuma’s reversed inboard side lips extend in opposite direction with directional components perpendicular to the directional axis, x-axis; see Kucksdorf’s annotated Fig. 3) and wherein a recess is disposed between the outer base portions collectively and the central base portion (Kucksdorf’s central base portion modified to have the lip of Azuma creates a recess between Kucksdorf’s outer base portions; see also Kucksdorf’s annotated Fig. 3).
Claim 14 (as best understood), Kucksdorf as modified teaches wherein the at least one inboard side lip and the outboard side lips are disposed substantially opposite one another along the first directional axis (Kucksdorf, Fig. 3 shows the base outboard side lips 154 and 158; the central portion 106 is modified by Azuma, ref. 12a. With this modified base, the outboard and inboard side lips are substantially opposite one another along the directional axis).
Claim 15 , Kucksdorf as modified teaches wherein the at least one inboard side lip and the outboard side lips are disposed at offset positions along the directional axis (Kucksdorf, Fig. 3 shows the base outboard side lips 154 and 158; the central portion 106 is modified by Azuma, ref. 12a. With this modified base, the outboard and inboard side lips are at offset positions along the directional axis).
Claim 16, Kucksdorf as modified teaches wherein the at least one inboard side lip comprises a single curved member (Azuma’s Fig. 4 shows inboard side lip 12a comprises a curved member).
Claim 17, Kucksdorf as modified teaches wherein the at least one inboard side lip comprises two spaced members, each of which is one of a curved shape and a piecewise linear shape (Azuma’s Fig. 4 shows the inboard side lip 12a comprises a curved shape and a linear shape).
Claim 18, Kucksdorf teaches wherein the latch further includes a third latch portion disposed between the first latch end and the second latch end (Fig. 2-5 show a third latch portion between the first and second latch ends; see annotated Fig. 3 above).
Claim 19, Kucksdorf as modified fails to explicitly disclose a pair of recesses on the third latch portion. However, Azuma teaches wherein the third latch portion comprises a pair of recesses that receive the two spaced members (Fig. 2 and 4 show a pair of recesses on fastener 2 that receive the two spaced members).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kucksdorf to incorporate the teachings of Azuma to add a pair of recesses on the latch, i.e. add recesses on each side of portion 122 in Kucksdorf’s latch, to receive the two spaced members of the base, i.e. the inboard side lips on the Kucksdorf-Azuma modified device in claim 13 above, because this allows for a better connection and fit between the latch and the base.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kucksdorf et al. (US 10204533 B2), hereinafter Kucksdorf, in view of Azuma et al. (US 20120119037 A1), hereinafter Azuma, as applied to claims 1 and 13 above, and further in view of Jeong (US 5960518 A), hereinafter Jeong.


    PNG
    media_image2.png
    714
    781
    media_image2.png
    Greyscale

Claim 10, Kucksdorf in view of Azuma fails to explicitly disclose an inwardly projecting member. However, Jeong teaches a mechanical fixing structure wherein the second base portion includes an inwardly projecting member disposed between the first base end and the second lip (Fig. 1 shows an inwardly projecting member on the second base portion disposed between the first base ends and the second lip; see annotated Fig. 4 above).
Kucksdorf, Azuma, and Jeong are all considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. mechanical fixing structures. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kucksdorf in view of Azuma to incorporate the teachings of Jeong to add an inwardly projecting member to the second base portion, i.e. on Kucksdorf’s portion (182, 182’) of the outer base portions (154, 158) which is between the first base end (see Kucksdorf’s annotated Fig. 3 above) and the second lip (222, 222’), because this guides the movement of the fixing structure and it also allows for better engagement between the fixing structure and the base.
Claim 20, Kucksdorf in view of Azuma does not explicitly disclose an inwardly projecting member. However, Jeong teaches wherein at least one of the pair of spaced outer base portions includes an inwardly projecting member disposed between the first base end and the second base end (Fig. 1 shows an inwardly projecting member on the second base portion disposed between the first base ends and the second lip; see annotated Fig. 4 above).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kucksdorf in view of Azuma to incorporate the teachings of Jeong to add an inwardly projecting member to the outer base portions, i.e. on Kucksdorf’s portion (182, 182’) of the outer base portions (154, 158) which is between the first base end and second base end (see Kucksdorf’s annotated Fig. 3 above), for the same reason given in claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker (US 4217710 A) discloses a clip for a frameless picture support. One embodiment of the clip has a base with a central portion and a pair of outer portions. The central portion and outer portion have lips that extend in opposite directions and a recess formed in between. However, the clip does not have a latch nor do the outer base portions have an inwardly projecting member.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                             
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631